 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-0004-TLN
12                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR ARRAIGNMENT
13                          v.                            PURSUANT TO RULE 5.1(d) AND EXCLUDING
                                                          TIME
14   RUBEN ANGEL CASTRO,
                                                          DATE: January 16, 2020
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Edmund F. Brennan
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Arraignment
19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on January 13, 2020.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the arraignment date pursuant to Rule 5.1(d) of the

22 Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24 of justice served by granting this continuance outweigh the interests of the public and the defendant in a

25 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not

26 adversely affect the public interest in the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:
28          1.      The date of the arraignment is extended to February 24, 2020, at 2:00 p.m.

      [PROPOSED] FINDINGS AND ORDER                        1
 1         2.      The time between January 16, 2020, and February 24, 2020, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4         IT IS SO ORDERED.

 5 DATED: January 14, 2020.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
